Title: To James Madison from Rufus King, 17 March 1803
From: King, Rufus
To: Madison, James


No. 85.
SirLondon Mar. 17. 1803
War seems more and more probable, indeed it appears to me inevitable: Holland will be involved, and Spain and Portugal must obey the commands of France. The day after the Kings Message to Parliament was communicated to the French Government, Bonaparte delivered to Lord Whitworth a paper (a copy of which I have seen) stating:

1.That the Expedition preparing in the Dutch Ports, was, as all the World knew, destined for America, but in consequence of the Message, that it had been recalled and would not proceed.
2.That if the armament announced in the Message be not satisfactorily explained, or if it take place that France would march 20,000 Men into Holland.
3.That the Forces debarked in the Ports of Holland would be reinforced and assembled on the Coast of Flanders.

4.That the French Army will be immediately put on a War Establishment.
5.That Camps would be formed on the Coast between Dunkirk and Boulonge.
6.That an army would enter Switzerland.
7.That an army would march into Italy and occupy Tarento.
8.And That England must not expect, under the cover of an armament, to avoid the Execution of the Treaty of Amiens.

The greatest activity continues to prevail in the Military and Naval Departments: it is understood that the Squadrons in the West and East Indies, and in the Mediterranean will not immediately require re-inforcement, and that a respectable Fleet will soon appear in the Channel and on the Coast of Ireland. The regular army on foot in Great Britain (exclusive of the forces in Ireland, Egypt, Malta, Gibraltar and the Colonies) consists of 27.000 infantry, and 12,000 Cavalry, and will be reinforced immediately by 37,000 of the Militia which have been called out.
I don’t hear of Mr. Monroe’s arrival, tho’ I learn from Mr. Livingston that he is daily expected in France. Mr. Merry is preparing to embark for the United States, and is pressed by his Government to be ready to leave England in the first Week of April. With perfect Respect & Esteem I have the honour to be, Sir, Your obedient & humble servt.
Rufus King
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy (NHi: Rufus King Papers, vol. 55). RC marked “(Duplicate).” In a clerk’s hand, signed by King. Docketed by Wagner as received 8 May.


